Title: From John Adams to United States House of Representatives, 22 June 1797
From: Adams, John
To: United States House of Representatives


				
					Gentlemen of the House of Representatives:
					United States, June 22, 1797.
				
				Immediately after I had received your resolution of the 10th of June, requesting a report respecting the depredations committed on the commerce of the United States, since the 1st of October, 1796, specifying the name of the vessel taken, where bound to or from, species of lading, the value (when it can be ascertained) of the vessels and cargo taken, and by what Power captured, particularizing those which have been actually condemned, together with the proper documents to ascertain the same, I directed a collection to be made of all such information as should be found in the possession of the Government. In consequence of which, the Secretary of State has made the report and the collection of documents which accompany this message, and are now laid before the House of Representatives, in compliance with their desire.
				
					John Adams.
				
				
			